Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 1 of 15 PageID #: 3442




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                          AT LOUISVILLE


      UNITED STATES OF AMERICA,                               )
                                                              )
              Plaintiff,                                      )     Criminal Action No. 3:17-CR-170-CHB
                                                              )
      v.                                                      )
                                                              )      MEMORANDUM OPINION AND
      TONIKA THOMPSON,                                        )     ORDER GRANTING MOTION FOR
                                                              )       COMPASSIONATE RELEASE
              Defendant.                                      )

                                              ***     ***     ***     ***
           This matter is before the Court on multiple pro se Motions (and supplements) for

  Compassionate Release filed by Defendant Tonika Thompson. [R. 523; R. 533; R. 539; R. 583

  (collectively the “Motion” or “Motions”)]. She also requests that the Court appoint counsel to

  represent her. [R. 525] 1 The United States filed numerous responses and supplements opposing

  Defendant’s Motion premised on her own health concerns but taking no position on the more

  recent grounds based on family circumstances. [R. 537; R. 576; R. 577; R. 588; R. 594]

  Defendant filed several replies and additional supplements. [R. 549; R. 562; R. 569; R. 570; R.

  579; R. 580; R. 582; R. 584; R. 585; R. 586; R. 590] 2 For the reasons stated herein, Defendant’s

  Motion is GRANTED based on the unique family circumstances presented in this case.

                                                    I. Background

           On November 14, 2018 a superseding indictment charged Defendant with conspiring

  with others to possess with intent to distribute fifty grams or more of methamphetamine. [R. 148]


  1 Since the Court is granting Defendant’s requested relief, her motion to appoint counsel will be denied as moot.
  2
    The Court ordered both parties to file various supplements to the record [R. 550; R. 592], and the Court has
  reviewed each of them and taken all information into consideration, along with various letters of support and other
  filings. See e.g. [R. 539 (medical records of Defendant); R. 540 (Letter from Defendant’s mother)]

                                                          -1-
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 2 of 15 PageID #: 3443




  On November 18, 2019, Defendant Thompson ultimately pleaded guilty pursuant to a

  superseding information to misprision of a felony, and the original conspiracy charge was

  dismissed. [R. 406 (Judgment and Commitment Order)] On February 20, 2020, Thompson was

  sentenced to 27 months imprisonment, the bottom of her applicable Guideline range, to be

  followed by one year of supervised release. Id. Collectively, her Motions for compassionate

  release are the fourth effort by Defendant post-sentencing to modify or reduce her sentence (all

  in a little more than a year from her original hearing). 3 On July 9, 2020, she filed a motion to

  modify her sentence, requesting home confinement and/or compassionate release. [R. 485] The

  United Stated responded in opposition [R. 502], and the Court denied the motion. [R. 506]

          Defendant is currently serving her sentence at FPC Alderson in West Virginia. [R. 537, n.

  3]; Inmate Locator, Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited June 7,

  2021). Her scheduled release date is March 2, 2022, and she is eligible for home detention on

  November 14, 2021 according to the United States. Inmate Locator, Bureau of Prisons,

  https://www.bop.gov/inmateloc/; [R. 594, p. 1] On November 23, 2020, Thompson filed the first

  in a succession of motions requesting reconsideration of her previous request for compassionate

  release based on her own alleged health problems and later providing new grounds for her

  requested release based on a series of tragic family circumstances. Defendant moves for a

  sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), known as a “compassionate

  release,” in light of the COVID-19 pandemic. [R. 31]

                                                  II. Legal Standard




  3 First, on February 28, 2020, she filed a motion asking the Court to reconsider her sentence of twenty-seven months

  incarceration. [R. 422] The Court denied that motion on April 16, 2020. [R. 451] On April 15, 2020, Defendant filed
  a motion for emergency release, but on May 15, 2020 acknowledged the Court’s previous denial of release mooted
  her emergency motion, and Magistrate Judge Colin Lindsay denied the motion. [R. 466, R. 470]

                                                         -2-
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 3 of 15 PageID #: 3444




     The compassionate-release statute allows the Court to reduce the term of imprisonment and

  impose a term of probation or supervised release under certain narrow circumstances. Section

  3582(c) provides that:

         The court may not modify a term of imprisonment once it has been imposed except
         that—
             (1) In any case—
                    (A) the court, upon motion of the Director of the Bureau of Prisons, or
                    upon motion of the defendant after the defendant has fully exhausted all
                    administrative rights to appeal a failure of the Bureau of Prisons to bring
                    a motion on the defendant’s behalf or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
                    whichever is earlier, may reduce the term of imprisonment (and may
                    impose a term of probation or supervised release with or without
                    conditions that does not exceed the unserved portion of the original term
                    of imprisonment), after considering the factors set forth in section
                    3553(a) to the extent that they are applicable, if it finds that—
                           (i) extraordinary and compelling reasons warrant such a
                               reduction . . .
                                 and that such a reduction is consistent with applicable
                                 policy statements issued by the Sentencing Commission.

  18 U.S.C. § 3582(c)(1)(A) (emphasis added). Prior to the First Step Act of 2018 (FSA), Pub. L.

  No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), only the director of the Bureau of Prisons (BOP)

  could move for a sentence reduction under section 3582(c). 18 U.S.C. § 3582(c)(1)(A) (2017);

  United States v. Jones, 980 F.3d 1098, 1104 (6th Cir. 2020). However, under the FSA, courts

  may now consider motions by defendants so long as the defendant satisfied the statute’s

  exhaustion requirement—that is, “after the defendant has fully exhausted all administrative rights

  to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

  lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

  whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Exhaustion by one of the two means listed is a

  “mandatory condition” to the Court granting compassionate release. United States v. Alam, 960



                                                 -3-
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 4 of 15 PageID #: 3445




  )Gí WK&LU ,IWKHJRYHUQPHQW³SURSHUO\LQYRNH>V@´WKHFRQGLWLRQWKH

  Court must enforce it. Id. at 834.

         Upon satisfying the exhaustion requirement (or upon waiver by the government of this

  requirement), the statute requires the Court to undertake a three-step test in reviewing

  compassionate-release motions. Jones, 980 F.3d at 1107–08. At step one, the Court must “find”

  whether “extraordinary and compelling reasons” warrant a sentence reduction. Id.; 18 U.S.C.

  § 3582(c)(1)(A)(i). At step two, the Court must “find” whether a reduction in the sentence is

  “consistent with applicable policy statements issued by the Sentencing Commission.” Id. at

  1108; 18 U.S.C. § 3582(c)(1)(A)(i). At step three, the Court must “consider any applicable

  § 3553(a) factors and determine whether, in its discretion, the reduction authorized by [steps one

  and two] is warranted in whole or in part under the particular circumstances of the case.” Jones,

  980 F.3d at 1108 (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)). In reference to step

  two, the Sentencing Commission in 2006 issued its policy statement in § 1B1.13 of the United

  States Sentencing Guidelines and the application notes to that section. See 28 U.S.C. § 994(t);

  U.S.S.G. § 1B1.13 (2006). However, because this policy statement has not been updated since

  passage of the First Step Act in December 2018, the Sixth Circuit recently held that § 1B1.13 is

  inapplicable to compassionate-release motions filed by the prisoner (as opposed to motions filed

  by the Director of the Bureau of Prisons). Jones, 980 F.3d at 1109–11; see also United States v.

  Elias, 984 F.3d 516, 519 (6th Cir. 2021). Consequently, in cases like this one, where the

  defendant files a motion for compassionate release, “federal judges may skip step two of the

  § 3582(c)(1)(A) inquiry and have full discretion to define ‘extraordinary and compelling’

  without consulting the policy statement § 1B1.13.” Jones, 980 F.3d at 1111. Further, “district

  courts may deny compassionate-release motions when any of the three prerequisites listed in



                                                 -4-
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 5 of 15 PageID #: 3446




  § 3582(c)(1)(A) is lacking and do not need to address the others.” Elias, 984 F.3d at 519. Of

  course, when granting a compassionate-release motion, the district court must address all three

  steps in its analysis. Id. The defendant bears the burden of establishing a sentence reduction is

  warranted. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).

         With these standards in mind, the Court will now turn to the substance of Defendant’s

  Motion.

                                             III. Discussion

     A. Extraordinary and Compelling Reasons

         As an initial matter, the Court will first address whether Defendant has satisfied the

  administrative exhaustion requirement. Alam)GDWí7KH8QLWHG6WDWHVdoes not

  contest that Defendant has administratively exhausted her claim with the BOP. [R.537, p. 3] The

  Motion is properly before the Court. Alam, 96)GDWí

         The Court next considers whether the Defendant meets the substantive requirements for

  compassionate release as outlined by the Sixth Circuit in Jones. At step one, the Court must find

  that “extraordinary and compelling reasons” warrant a sentence reduction. § 3582(c)(1)(A)(i);

  Jones, 980 F.3d at 1107–08. The statute does not define “extraordinary and compelling” and, as

  mentioned above, the Jones Court recently held that the Sentencing Commission’s policy

  statement in U.S.S.G. § 1B1.13 is inapplicable. Jones, 980 F.3d at 1111. Consequently, until the

  Sentencing Commission updates § 1B1.13 post–First Step Act, “district courts have full

  discretion in the interim to determine whether an ‘extraordinary and compelling’ reason justifies

  compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id. at 1110.

         Post-Jones, this Court has focused primarily on an inmate’s health vulnerabilities to

  COVID-19 along with the particular BOP facility’s ability to contain the virus in determining



                                                  -5-
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 6 of 15 PageID #: 3447




  whether extraordinary and compelling reasons exist for compassionate release based on the

  defendant’s own medical needs. See United States v. Sallee, No. 6:18-cr-27 (E.D. Ky. Feb. 11,

  2021), ECF No. 61; see also Elias, 984 F.3d at 520 (affirming a district court’s use of a similar

  two-part test in determining whether extraordinary and compelling reasons justify compassionate

  release). However, courts have also granted compassionate release based on “family

  circumstances” See United States v. Griffin, No. 1:95-cr-00751-UU-1, 2020 WL 7295765 (S.D.

  Fla. Dec. 8, 2020); United States v. Quinones Rodriguez, No. 5:13-cr-30, 2020 WL 5045203

  (W.D. Va. Aug. 26, 2020); United States v. Hansen, No. 17-cr-50062, 2020 WL 2219068 (N.D.

  Ill. May 7, 2020); United States v. Walker, No. 1:11-cr-270, 2019 WL 5268752 (N.D. Ohio Oct.

  17, 2019).

         Initially, Defendant’s request centered primarily on her own health issues and other

  extraneous matters. [R. 523] The Court agrees with the United States that none of her requested

  grounds rise to the level of “extraordinary and compelling” other than potentially her family

  circumstances. Though it appears Ms. Thompson has some health issues of her own, her

  concerns are largely inflated and certainly do not rise to the level of extraordinary or compelling.

         Defendant’s more recent requests focus primarily on her 67-year-old mother’s

  deteriorating health. Her mother, Patricia Thompson, serves as the primary caregiver to

  Defendant’s minor children and Defendant’s infant grandchild. [R. 549] In late December 2020,

  Thompson’s mother provided a letter in support of Thompson’s requested relief in which she

  advises that Defendant’s three minor children all “have certain disabilities that sometime require

  all around the clock full time care and supervision.” [R. 540] Defendant likewise advises that all

  three of her children have health and developmental challenges. [R. 549-9] In her letter, Patricia

  Thompson further advised that she has a “few health conditions of her own” which are getting



                                                  -6-
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 7 of 15 PageID #: 3448




  worse, and that she “need[s] [Defendant] home to care for her children.” Id. She advises that she

  has a safe, drug-free, weapon-free home with an extra bedroom for Ms. Thompson to reside in

  and quarantine upon release and that she will ensure Ms. Thompson complies with any orders of

  the Court and United States Probation Office. Id. Defendant also informed the Court of two

  recent deaths in the family that have exacerbated the impact of Defendant’s incarceration on her

  mother and children. These events include the death of Defendant’s 13-year-old daughter in

  January 2021 [R. 554; R. 569], 4 and the death of her husband in April 2021. [R. 582; R. 584-1

  (Emergency Message to Inmate) (advising Defendant of the death of her husband)]

          On January 19, 2021, the Court entered an order requesting that Defendant or her mother

  file relevant medical records under seal substantiating the claimed health issues related to her

  mother (and any other relevant parties), and further ordered that the United States thereafter file a

  sur-reply addressing the merits of Defendant’s arguments for release based on “family

  circumstances.” [R. 505] Defendant requested additional time to provide such medical records

  related to her mother’s health [R. 562], and the Court granted the request. [R. 563] On February

  9, 2021 Defendant filed a Supplement advising that her mother is still awaiting results from the

  various appointments with medical specialists, but is believed to potentially be suffering from

  one or more significant gastrointestinal issues. [R. 569] She advised that her mother is in the

  process of gathering additional confirming medical records Id. at 5-6.

          In response to the Court’s Show Cause Order [R. 574], the United States filed a Sur-

  Reply to Defendant’s Motion for Compassionate Release [R. 576] The United States argues that

  although § 1B1.13 is no longer controlling post-Jones, it remains a good guide for courts to

  consider in determining what are extraordinary and compelling reasons for release. Id. at 6. For


  4 This Court, upon motion by Defendant, entered an order recommending to the BOP that Ms. Thompson be allowed
  to attend her daughter’s funeral. [R. 560] Apparently she was not released for the funeral. [R. 569]

                                                      -7-
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 8 of 15 PageID #: 3449




  “family circumstances” to qualify as “extraordinary and compelling reasons” the commentary to

  § 1B1.13, includes “the death or incapacitation of the caregiver of the defendant’s minor child or

  minor children.” § 1B1.13, Application Note 1 (C)(i). The United States recognized that various

  courts have granted compassionate release based on “extraordinary and compelling reasons”

  stemming from family circumstances. Id. at 6-7. The government acknowledged that Ms.

  Thompson’s family circumstances are tragic and “possibly an appropriate basis for

  compassionate release.” Id. at 6-7. The government argued, however, that Defendant has not met

  her burden of demonstrating extraordinary circumstances warranting release because she had not

  yet provided the Court with the specific information requested – relevant medical records of

  Defendant’s mother and/or children in support of her Motion. Id. at 7. The United States

  therefore argued Defendant had failed to demonstrate her mother is incapacitated and unable to

  care for Defendant’s children. Id.

         As mentioned, since the United States filed its sur-reply, Defendant advised the Court

  that her husband, Lowell Washington, died tragically, and she submitted correspondence from

  her children regarding their struggles after losing both a sibling and step-father while their

  mother is incarcerated. [R. 582; R. 583; R. 584-1 (Emergency Message to Inmate)] She

  supplemented her Motion further advising the Court that her Pre-Sentence Report was incorrect

  where it stated that Mr. Washington was her ex-husband, but rather the two had been together for

  10 years (and married for almost 5 years). [R. 584] Defendant recounts the additional hardship

  and grief Mr. Washington’s death has had on her children and herself. Id. at pp. 3-4. Finally, on

  April 23, 2021, Defendant filed an additional supplement advising the Court that her mother had

  recently been “very sick, [] was admitted to the hospital on 4/18/21 [with] conditions [of] ‘heart

  failure,’ fluid in her lungs, along with many other health conditions.” [R. 586, p. 1] She again



                                                  -8-
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 9 of 15 PageID #: 3450




  advised that her mother is the primary caregiver for her remaining two children and grandchild,

  and that her 79-year-old father cannot care for the children. Id. at 2. She explained there is no

  one else in her family to care for her children. Defendant acknowledged the bad decisions she

  made and requested a second chance so she can return to her family and care for them. Id. at 3-4.

  She attached e-mail correspondence from other family members confirming her mother’s

  hospital stay and health problems. [R. 586-1]

         Finally, on May 14, 2021, Defendant filed sealed medical records related to her mother,

  Patricia Thompson, [R. 590-1], which reflect a week-long hospital stay in April 2021 for “acute

  systolic heart failure,” along with other verified health issues. The records also outline a

  complicated drug regimen to treat Patricia Thompson’s numerous health conditions. Id.

  Thereafter, the Court ordered the United States to file a response to the elder Thompson’s sealed

  medical records. [R. 592] The United States’ response acknowledged that courts may grant

  compassionate release based on family circumstances, acknowledged that Patricia Thompson’s

  medical records may support a finding of extraordinary and compelling reasons for release, but

  ultimately took no position on the matter, deferring to the Court’s discretion. [R. 594, p. 4]

         Given the now-developed record in this case and supporting medical documentation, the

  Court finds extraordinary and compelling reasons for Defendant’s release based on family

  circumstances. Patricia Thompson’s letter to the Court and her medical records confirm she is

  gravely ill and left with the responsibility of caring for Defendant’s minor children and

  grandchild, most of whom have unique medical and developmental issues of their own. The

  Court is also satisfied that there is no other caregiver to provide for Defendant’s children. Her

  father is in his late 70s, and no one emerges from Defendant’s Pre-Sentence Report (PSR) as a

  candidate. [R. 388] In addition, the tragic deaths this family has faced no doubt have exacerbated



                                                  -9-
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 10 of 15 PageID #: 3451




   Patricia Thompson’s health problems and compounded the hardships that Defendant visited on

   her young family because of her own poor choices. See Griffin, 2020 WL 7295765 (granting

   compassionate release where defendant was the only available caregiver for ailing family

   member); Quinones Rodriguez, 2020 WL 5045203 (granting release after the incapacitation of

   minor children’s caregiver, where children were placed in foster care); Hansen, 2020 WL

   2219068 (granting release where defendant’s wife suffered from serious liver disease); Walker,

   2019 WL 5268752 (granting release so defendant could care for ailing mother).

          Ms. Thompson meets the first prong of the Jones test (she has demonstrated

   extraordinary and compelling reasons for release), and the Court will turn to the statutory factors

   under § 3553(a).

      B. Balancing Under § 3553(a)

          Even though Ms. Thompson’s family circumstances satisfy step one of the Jones inquiry

   as extraordinary and compelling, release is warranted only if it is consistent with the sentencing

   factors set out in 18 U.S.C. § 3553(a), which include in part: the nature and circumstances of the

   offense; the Defendant’s history and characteristics; and the need for the sentence to reflect the

   seriousness of the offense, promote respect for the law, provide just punishment, afford

   deterrence, protect the public from further crimes, and avoid unwarranted sentencing disparities.

   § 3553(a)(1)–(7); see also Jones, 980 F.3d at 1112–16 (discussing the district court’s obligation

   to weigh the § 3553(a) factors and to provide specific factual reasons for its decision that furnish

   a thorough factual record for review). This Court need not “specifically articulat[e]” every single

   § 3553(a) factor as part of its analysis. Jones, 980 F.3d at 1114. Rather, the record “as a whole”

   (the original sentencing proceeding and the modification proceeding) must confirm the district

   court considered the “pertinent” factors. Id. at 1115. This Court has thoroughly reviewed the



                                                  - 10 -
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 11 of 15 PageID #: 3452




   sentencing proceedings in this case, along with the parties’ arguments and submissions related to

   the current Motion and is comfortable that release is warranted under the statutory factors.

          Ms. Thompson, proceeding pro se, addresses a number of the § 3553(a) factors, and the

   Court has the benefit of the sentencing proceedings and pleadings in this case, the PSR, and the

   arguments of the United States in this regard. Defendant further submits letters from other

   inmates in support of her Motion. [R. 584-2; R. 584-3; R. 585] She also outlines her efforts to

   rehabilitate herself, including multiple classes such as “Enhancing Your Vocabulary,” [R. 533-

   1], “Drug Education Course” [R. 570-1]; GED classes [R. 570-2]; “Creative Writing Poetry”

   class and “Women’s Relationships” class [R. 580]. Defendant recounts she has “learned a

   valuable lesson,” and she advises she has consistently worked in the kitchen preparing food for

   the other inmates. [R. 580]

          First, the “nature and circumstances of the offense and the history and characteristics of

   the defendant,” do not preclude release. Ms. Thompson was indicted as part of a large, multi-

   defendant drug conspiracy involving significant amounts of methamphetamine. The

   circumstances of the crime are outlined in the Court’s previous Order [R. 506], but suffice it to

   say that she was observed, along with two co-defendants, on December 6, 2017, at the

   Cincinnati/Northern Kentucky airport (where an expected drug shipment was to arrive) in

   possession of $5,000 (enough cash to purchase one pound of methamphetamine). The

   government dismissed the drug charge against Defendant, and she ultimately pleaded guilty to

   misprision of a felony. This Court observed that her criminal history (a Category III) was

   somewhat understated given that 10 criminal history points were not even counted due to a cap

   of 4 points for certain offenses. Nevertheless, the Court notes that none of Defendant’s previous

   crimes involved violence, and this matter was the first drug trafficking charge against her (and



                                                  - 11 -
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 12 of 15 PageID #: 3453




   charge was ultimately dismissed when she pleaded guilty to misprision of a felony). The Court

   has little concern that Defendant presents a risk of danger to the public going forward and will

   address any slight risk with special conditions during her special term of supervised release as

   outlined below. Further, Ms. Thompson has a supportive home to return to and several family

   members in and around Louisville, Kentucky, and the Court finds she has a solid landing for re-

   entry.

            The Court nevertheless has some concerns based on Defendant’s previous conduct in this

   case. Her conduct while on release for this offense was not without blemish. She had two runs-

   ins with law enforcement while on release and failed to inform her probation officer of either

   one. [R. 451, pp. 2-3] One offense involved a state drug possession charge. While the Court is

   concerned about Defendant’s prior compliance and her lack of responsiveness to her probation

   officer in the past, those concerns are eased by Defendant’s more recent supplemental filings that

   she understands the gravity of her circumstances and is committed to changing her behavior and

   attitude in a positive and compliant manner. The Court has also fashioned conditions of release

   to address any lingering concerns with Defendant’s compliance.

            The Court’s imposition of a special condition of Location Monitoring (and curfew)

   during the special term of supervised release as outlined below will address the need to protect

   the public and will ensure adequate deterrence. Upon release as ordered below, Ms. Thompson

   will have served nearly 70% of her sentence (including credit for good time) and is currently

   only 5 months from her BOP home incarceration date. Further, she has served much of her time

   under challenging conditions due to COVID-19. Ms. Thompson will serve the remainder of her

   sentence under strict conditions of the Location Monitoring Program – a form of intensive




                                                 - 12 -
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 13 of 15 PageID #: 3454




   monitoring by the Probation Office. Ms. Thompson is expected to be responsive and compliant

   in every way.

          This Court does not have the statutory authority to modify a defendant’s current sentence

   to home confinement. See United States v. Townsend, 631 F. App’x 373, 378 (6th Cir. 2015)

   (explaining that the authority to determine the place of a prisoner’s confinement is delegated

   solely to the Bureau of Prisons); United States v. Jalili, 925 F.2d 889, 894 (6th Cir. 1991)

   (same); United States v. Coates, No. 13-cr-20303, 2020 WL 7640058, at *11 (E.D. Mich. Dec.

   23, 2020). However, courts may reduce a defendant’s current sentence to time served and impose

   a new term of supervised release and/or home confinement. See United States v. Amarrah, 458 F.

   Supp. 3d 611, 620 (E.D. Mich. 2020) (reducing sentence to time served and imposing a new term

   of supervised release, with the first 12 months of the release to be served in home confinement);

   United States v. Anderson, No. 3:98-CR-00038, 2020 WL 6119923, at *7 (M.D. Tenn. Oct. 16,

   2020) (same, with a special term of six months of home confinement); United States v.

   Brownlee, No. 14-20562, 2020 WL 6118549, at *6 (E.D. Mich. Oct. 16, 2020) (same, with a

   special term of 18 months of home confinement). This Court will therefore follow suit and

   reduce Ms. Thompson’s sentence to time served and impose a special term of supervised release

   with a special condition of Location Monitoring until March 2, 2022 (and curfew as outlined

   herein), to be followed by one year of her previously-ordered supervised release.

          The special condition of Location Monitoring (and curfew), coupled with the sentence

   already served under challenging conditions, will honor the § 3553(a) factors. Likewise, the

   Court has considered additional § 3553(a) factors, including the kinds of sentences available, any

   applicable policy statements, the need to avoid unwarranted sentencing disparities, and the need

   to provide restitution. See § 3553(a). None of these factors precludes release. After weighing all



                                                  - 13 -
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 14 of 15 PageID #: 3455




   the § 3553(a) factors and given the unique and tragic circumstances of this case, release is

   warranted.

          Ms. Thompson alone is responsible for the position she has placed herself in, and more

   importantly, the hardship she has inflicted on her mother, children and grandchild. Ms.

   Thompson is being given a unique opportunity for early release due to the significant hardships

   faced by her mother and young family. The purpose of this release is so that she can do the hard,

   selfless job of parenting her children and grandchild and caring for an ailing family member. For

   these reasons, this Court will exercise its considerable discretion and grant release under the

   conditions outlined below.

          Accordingly, the Court being sufficiently advised,

          IT IS HEREBY ORDERED as follows:

          1.      Defendant’s Motion for Compassionate Release [R. 523] is GRANTED but only

   on the grounds related to family circumstances.

          2.      Defendant’s Motion to Appoint Counsel [R. 525] is DENIED as moot.

          3.      Defendant Tonika Thompson’s sentence of incarceration is hereby REDUCED to

   TIME SERVED effective Wednesday, June 16, 2021 at 2:00 PM (EDT).

          4.      The Bureau of Prisons shall release Defendant on Wednesday, June 16, 2021 at

   2:00 PM (EDT), or as close as possible to that time.

          5.      The Court will impose a special term of supervised release under 18 U.S.C.

   § 3582(c)(1) that will begin immediately upon Defendant’s release from custody. The defendant

   shall be placed in the location monitoring program utilizing technology at the discretion of the

   probation office and shall abide by all technology requirements. The defendant shall be restricted

   to her residence every day from 7:00 PM to 7:00 AM (curfew). The defendant shall follow all



                                                  - 14 -
Case 3:17-cr-00170-CHB-CHL Document 597 Filed 06/14/21 Page 15 of 15 PageID #: 3456




   program rules. The defendant shall contribute to the Probation Office's cost of services rendered

   based upon her ability to pay as reflected in her monthly cash flow as it relates to the court-

   approved sliding fee scale. The defendant shall participate in the location monitoring program at

   the address identified as her parent’s home in her Pre-Sentence Report until March 2, 2022, at

   which time the special term of supervised release will expire. Additionally, the Court will

   impose the special conditions originally ordered at the time of sentencing during the special term

   of supervised release. The defendant shall immediately report to the U.S. Probation Office upon

   her release from the Bureau of Prisons for orientation to the special term of supervised release.

          6.      Upon returning to her parent’s home, Ms. Thompson shall self-quarantine at her

   parent’s residence for fourteen (14) days, except for necessary medical treatment and upon

   prior notice and approval by U.S. Probation (except in the case of a true medical

   emergency, in which case prior approval is not necessary).

          7.      Upon expiration of the special term of supervised release, Defendant shall begin

   serving the one-year term of supervised release that the Court imposed in the Judgment. To be

   clear, this one-year term of supervised release (with the originally-imposed special conditions) is

   to run entirely consecutively to the special term of supervised release discussed above. The Court

   will enter an amended judgment and commitment.

          This the 14th day of June, 2021.




   cc:    Counsel
          U.S. Probation Office, Western District of Kentucky
          U.S. Marshal
          Bureau of Prisons

                                                  - 15 -
